DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2.  The Amendment filed 5/27/22 has been entered.  Applicant cancelled claim 5.  Amended claims 1-4 and 6 are pending and are rejected for the reasons set forth below. 

Claim Objections
3.  The claims are objected to because of the following informalities, and the following grammar change is suggested to overcome the informalities and to improve claim clarity: 
Claim 1 
A mobile device for making an electronic payment …. , cause the mobile device to: 
… 
receive payment information including [[an]]a usage amount at the first store within the maximum amount and the store information, and execute the offline preliminary payment; 
… . 

Since claim 6 has the substantially same subject matter and the same informality, please correct claim 6 similarly. 
Appropriate correction or clarification of these claims is requested. 

Claim Rejections - 35 USC §112
4.  The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

5.  Claims 1-4 and 6 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Regarding claim 1, the limitation “set a maximum of a usage amount available to a user to execute a preliminary payment when transmitting and receiving of electronic data to and from a first electronic payment terminal of a first store are interrupted, wherein the preliminary payment is an offline payment” is unclear.  In particular, the term “the store information” has insufficient antecedent basis to allow the meaning of the term to be clear.  For example, does “the store information” refer to the electronic data received and transmitted from/to the first electronic payment terminal as recited in the prior limitation, or does it refer to “store information identifying the first store” referred to in the subsequent limitation of the claim?  It is unclear.  Therefore, the scope of this claim is indefinite. 
Since claim 6 is substantially directed to the subject matter of claim 1, claim 6 is rejected for the grounds and rationale used to reject claim 1. 
	Since claims 2-4 include the respective limitations of claim 1 since they depend therefrom, these claims are rejected for the grounds and rationale used to reject claim 1. 
Appropriate correction or clarification of these claims is required.  No new matter may be added.  

Claim Rejections - 35 USC §101
6. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

7.  Claims 1-4 and 6 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 1-4 and 6 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claim 6) and a machine (claims 1-4), where the machine is substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims, at their core, essentially recite the abstract idea of: 
setting a maximum amount available to a user to execute a preliminary payment when transmitting and receiving of electronic data to and from a first electronic payment terminal of a first store are interrupted, wherein the preliminary payment is an offline payment; 
receiving payment information including (a) usage amount at the first store within the maximum amount and the store information, and executing the offline preliminary payment; 
recording store information identifying the first store when the preliminary payment is executed; and 
transmitting the payment information corresponding to the executed offline preliminary payment automatically … to a second electronic payment terminal or a host computer in a network that is capable of executing a same type electronic payment transaction as the first electronic payment terminal of the first store. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles (e.g., executing an electronic payment for a usage amount by a user at a store, including executing a preliminary payment as an offline payment, setting a maximum amount available for the preliminary payment, transmitting and/or receiving various store or transaction data to/from a store and also payment information, recording identifying store information, and transmitting payment information regarding the offline payment for payment of the usage amount up to the maximum amount available, where the set maximum payment amount corresponds to a condition where the transmission and receipt of the data to/from the store is interrupted). 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) is/are directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or other computing device or a network, or via software programming, that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claim 2 simply further refines the abstract idea by requiring that the store information that is collected during a payment includes various store identification information, which is simply requiring a type of data for storage during a payment, and does not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
	Claims 3 and 4 simply further refines the abstract idea by requiring that the pre-set maximum usage amount corresponds to an amount of electronic money on a user mobile device or that is available on a user credit card, and does not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter. 
The additional elements in both the independent and dependent claims, which are listed below in the Step 2B analysis and recited respectively by the claims, are recited at a high level of generality and are being used to simply implement the recited abstract idea and/or to simply further refine the recited abstract idea.    
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process by use of a mathematical formula to control operation of a rubber mold device; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process that simply used a formula in the claims w/o bringing about anything more); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea.  
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: a “mobile device,” a “processor,” an “electronic payment terminal” for one or more stores, a “host computer” in a “network,” an “electronic payment terminal” of a store or in a “network,” a “wireless communication,” and a “memory” storing executable instructions to accomplish various functions, do not amount to an inventive concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication steps, payment execution steps, and data outputting/transmitting steps such as those typically used in a general purpose computer, a computing system, a communication network, a payment network, and a computer network, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least ¶¶ 011-014, 017-024, 041, and 050). 
As described above, the additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

8.  Examiner’s Note:  Regarding claims 1-4 and 6, the absence of a prior art rejection of these claims should not be construed as being indicative of the respective claimed subject matter being allowable over any relevant prior art.  A search and full consideration of relevant prior art will be conducted when these claims recite subject matter that is not indefinite in scope such that the full extent and clear scope of the claimed subject matter and claimed functionality is sufficiently understood to be properly searched (i.e., when the respective 35 USC §112(b) rejection(s) is/are overcome). (See e.g., MPEP §2173.06 II) 

Response to Arguments
9.  Applicant’s arguments filed 5/27/22 have been fully considered. 
In view of the amended abstract of the specification, the prior objection thereto is withdrawn. 
In view of the amended claims, the prior rejection of certain claims under 35 USC §112(b) is withdrawn.  However, new grounds of a rejection of certain claims under 35 USC §112(b) are set forth above in view of the amended claims. 
Applicant’s arguments (Amendment, Pgs. 7-9) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
For example, the claim as recited does not positively recite that the offline payment is executed only after it has been detected (somehow) that the receiving of electronic data to and from a first electronic payment terminal of a first store has been interrupted.  Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571)270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696